DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1-12, 25-36, and 49-51 in the reply filed on 7/18/2022 is acknowledged.  Claims 13-24, 37-48, 52, 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.
Therefore, in light of the election, the restriction is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 26, 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “significant amount” in claim 2 is a relative term which renders the claim indefinite. The term “significant amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, it is unclear to one of ordinary skill in the art exactly how much or what range constitutes as a “significant amount” of overlap.

Claims 26 and 50 recite similar limitations as claim 2.  Therefore, the claims require similar corrections as claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 49-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  While the limitation “computer-readable medium” is defined in paragraph 0078 of the Applicant’s specification, the Applicant's disclosure fails to limit the claim to only non-transitory tangible media.  In other words, the broadest reasonable interpretation of the “computer-readable medium” is “digital and analog signals” as recited in paragraph 0078 of the Applicant’s specification.  The United States Patent and Trademark Office (USPTO) is obliged to give the claims their broadest reasonable interpretation consistent with the specifications during proceedings before the USPTO (see In re Zletz, 893 F.2d 319 Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Thus, the definition of Applicants computer readable medium in the disclosure fails to limit the claim to only non-transitory tangible media, and therefore is non-statutory (see 1351 Off. Gaz. Pat. Office 212 (February 23, 2010)).  Applicant is suggested to add “non-transitory” in front of “computer-readable medium” in order to overcome the 35 U.S.C. 101 rejection.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 as non-statutory subject matter are further rejected as set forth below in anticipation of applicant amending the claims to place them within the four categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6-10, 12, 25, 27, 30-34, 36, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi et al. (U.S. Patent Application 20180130255) in view of Hoelscher et al. (U.S. Patent Application 20180130224) and further in view of Bertucci et al. (U.S. Patent Application 20200029490).

In regards to claim 1, Hazeghi teaches a system [Fig. 1; e.g. real-time scanning system, 0056] for three-dimensional scanning [e.g. 3D scanning, 0006] and measurement [e.g. measuring lengths within the models, 0168], comprising: 
a mobile device [e.g. handheld 3D scanning device, 0049] to scan a plurality of images of an object [e.g. capturing a plurality of images of the object, 0007], the plurality of images providing views [e.g. different views, 0094] of the object from at least two angles [e.g. different angles, 0160]; 
at least one processor [e.g. processor, 0051] coupled to the mobile device to process the plurality of images of the object [e.g. processes the acquired data, 0051], the plurality of images providing views [e.g. different views, 0094] of the object from at least two angles [e.g. different angles, 0160];
a data store [e.g. memory, 0074] coupled to the at least one processor, the data store comprising a non-transient computer-readable storage medium [e.g. persistent memory, 0074] having stored thereon computer-executable instructions [e.g. instructions, 0074] for execution by the processor; 
wherein the at least one processor executes computer-readable instructions [e.g. instructions, 0074] stored on the computer-readable medium [e.g. dynamic memory, 0074], comprising: 
first instructions [e.g. instructions, 0074] to receive the plurality of images of the object [e.g. capturing a plurality of images of the object, 0007], the plurality of images providing views [e.g. different views, 0094] of the object from at least two angles [e.g. different angles, 0160]; 
second instructions [e.g. instructions, 0080] to preprocess the plurality of images employing morphological refinement [Fig. 5B; e.g. before being fed to the ICP, the depth data is processed using speckle removal, subsampling, and disparity refinement, 0110];
third instructions [e.g. instructions, 0074] to create a source point cloud [e.g. 3D point cloud, 0095] based at least in part on the plurality of images; 
fifth instructions [e.g. instructions, 0074] to globally register the source point cloud [e.g. point cloud registration, 0103], whereby a globally registered source point cloud is generated [e.g. well-aligned point cloud, 0100-0101]; 
eighth instructions [e.g. instructions, 0074] to generate a stitched point cloud [e.g. combined 3D point cloud, 0096], whereby a stitched 3D model [e.g. 3D mesh model, 0096] is produced; and 
ninth instructions [e.g. instructions, 0074] to measure the stitched 3D model [e.g. measuring lengths within the model, the model represents the combined 3D point cloud, 0168, also see 0096].
Hazeghi does not explicitly teach
fourth instructions to remove outliers from the source point cloud;
sixth instructions to generate a transformed source point cloud based at least in part on the globally registered source point cloud; 
seventh instructions to compare the transformed source point cloud with a target point cloud stored on the non-transient computer-readable storage medium, whereby a point cloud comparison is generated; 
eighth instructions to generate a stitched point cloud based at least in part on the point cloud comparison, whereby a stitched 3D model is produced (emphasis added).
However, Hoelscher teaches
fourth instructions [e.g. instructions, 0080] to remove outliers [e.g. removes spurious points in a 3D point cloud, 0065] from the source point cloud.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Hazeghi’s system with the features of
fourth instructions to remove outliers from the source point cloud
in the same conventional manner as taught by Hoelscher because Hoelscher provides an efficient and accurate method for generating a resulting image of the points clouds that have crisper and more defined edges [0008, 0076-0077].
Hazeghi as modified by Hoelscher does not explicitly teach
sixth instructions to generate a transformed source point cloud based at least in part on the globally registered source point cloud; 
seventh instructions to compare the transformed source point cloud with a target point cloud stored on the non-transient computer-readable storage medium, whereby a point cloud comparison is generated; 
eighth instructions to generate a stitched point cloud based at least in part on the point cloud comparison, whereby a stitched 3D model is produced.
However, Bertucci teaches
sixth instructions [e.g. instructions, 0051] to generate a transformed source point cloud [e.g. transforming the source point cloud, 0065]; 
seventh instructions [e.g. instructions, 0051] to compare the transformed source point cloud [e.g. transformed source point cloud, 0065] with a target point cloud [e.g. reference point cloud, 0065] stored on the non-transient computer-readable storage medium [e.g. non-transitory computer readable memory, 0051], whereby a point cloud comparison [e.g. difference between the two point clouds, 0065] is generated; 
eighth instructions [e.g. instructions, 0051] to generate a stitched point cloud [e.g. generating a mesh using point cloud stitching, 0065] based at least in part on the point cloud comparison, whereby a stitched 3D model [e.g. the 3D point cloud map, 0065] is produced.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Hazeghi’s system and the teachings of Hoelscher with the features of
sixth instructions to generate a transformed source point cloud; 
seventh instructions to compare the transformed source point cloud with a target point cloud stored on the non-transient computer-readable storage medium, whereby a point cloud comparison is generated; 
eighth instructions to generate a stitched point cloud based at least in part on the point cloud comparison, whereby a stitched 3D model is produced
in the same conventional manner as taught by Bertucci because Bertucci’s teachings correspond to a process commonly known as Iterative Closest Point (ICP) which is well known in the art of computer graphics and more specifically computer vision.
Bertucci does not explicitly teach
sixth instructions to generate a transformed source point cloud based at least in part on the globally registered source point cloud (emphasis added).
However, Hazeghi already taught the globally registered source point cloud [e.g. well-aligned point cloud, 0100-0101].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the generation of Bertucci’s transformed source point cloud with Hazeghi’s globally registered source point cloud because registration of multiple point clouds are well known in the art of computer graphics and more specifically computer vision.

In regards to claim 3, Hazeghi teaches the system of claim 1, wherein the morphological refinement is performed by at least one of 2D preprocessing [e.g. the depth data are color images and IR images which are 2D so the depth computation is processed in 2D, 0110] to cause morphological changes by at least one of an erosion of points in a 3D model consisting of a 3D point cloud [e.g. the depth data is decimated (subsampled) in order to reduce its size, 0110], and noise removal [e.g. speckle removal, 0110].

In regards to claim 6, Hazeghi teaches the system of claim 1, wherein creation of the source point cloud [e.g. when 3D point clouds can be computed reliably, 0100] is based at least in part on producing a geometrical representation [e.g. the surfaces visible to the acquisition system contain enough geometry variety, 0100] of the plurality of images using spatial information [e.g. camera pose, 0100].

In regards to claim 7, Hazeghi teaches the system of claim 6, wherein the mobile device is a camera [e.g. smartphone with a depth camera, 0051] and the spatial information is based at least in part on camera intrinsics [e.g. camera pose, 0100] of the camera that scanned the plurality of images.

In regards to claim 8, Hazeghi does not explicitly teach the system of claim 1, wherein the fourth instructions to remove outliers comprise at least one of 2D or 3D instructions to accentuate areas of interest of the object.
However, Hoelscher teaches the system of claim 1, wherein the fourth instructions [e.g. instructions, 0080] to remove outliers [e.g. removes spurious points in a 3D point cloud, 0065] comprise at least one of 3D instructions [e.g. because the point cloud is 3D, the spurious point removal process would also be performed in 3D, 0065, 0077] to accentuate areas of interest of the object [e.g. edges of the object appear crisper and more defined, 0077].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Hazeghi’s system with the features of wherein the fourth instructions to remove outliers comprise at least one of 3D instructions to accentuate areas of interest of the object in the same conventional manner as taught by Hoelscher because Hoelscher provides an efficient and accurate method for generating a resulting image of the points clouds that have crisper and more defined edges [0008, 0076-0077].

In regards to claim 9, Hazeghi teaches the system of claim 1, wherein the fifth instructions to globally register the source point cloud [see rejection of claim 1 above] comprise instructions [e.g. instructions, 0074] to align 3D assets [e.g. correctly aligning two point clouds, 0100-0101] using geometrically relevant features [e.g. surface normals, 0100] and to generate a transformed source asset from the aligned 3D assets [e.g. each point of a point cloud, rigidly transformed to a hypothesized pose, to the closest point in the other point cloud, 0100] .

In regards to claim 10, Hazeghi as modified by Hoelscher does not explicitly teach the system of claim 1, wherein the seventh instructions to compare the transformed source point cloud with the target point cloud comprise iterative closest point (ICP) stitching to generate the stitched point cloud.
However, Bertucci teaches the system of claim 1, wherein the seventh instructions to compare the transformed source point cloud with the target point cloud [see rejection of claim 1 above] comprise iterative closest point (ICP) stitching [e.g. one method for point cloud stitching is ICP, 0065] to generate the stitched point cloud.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Hazeghi’s system and the teachings of Hoelscher with the features of iterative closest point (ICP) stitching to generate the stitched point cloud in the same conventional manner as taught by Bertucci because Bertucci’s teachings correspond to a process commonly known as Iterative Closest Point (ICP) which is well known in the art of computer graphics and more specifically computer vision.

In regards to claim 12, Hazeghi teaches the system of claim 1, wherein the ninth instructions [e.g. instructions, 0074] to measure the resulting stitched 3D model comprise employing a distance function [e.g. measuring lengths within the model, the model represents the combined 3D point cloud, 0168, also see 0096].

In regards to claim 25, the claim recites similar limitations as claim 1 but in method form.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 27, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 30, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 31, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 32, the claim recites similar limitations as claim 8.  Therefore, the same rationale as claim 8 is applied.

In regards to claim 33, the claim recites similar limitations as claim 9.  Therefore, the same rationale as claim 9 is applied.

In regards to claim 34, the claim recites similar limitations as claim 10.  Therefore, the same rationale as claim 10 is applied.

In regards to claim 36, the claim recites similar limitations as claim 12.  Therefore, the same rationale as claim 12 is applied.

In regards to claim 49, the claim recites similar limitations as claim 1 but in the form on a computer-readable medium comprising a plurality of instructions that are executable on a processor of a system for adapting the system to implement the steps of claim 1.  Furthermore, Hazeghi teaches a computer-readable medium [e.g. memory, 0074] comprising a plurality of instructions [e.g. program instructions, 0074] that are executable on a processor [e.g. processor, 0074] of a system [e.g. processing system, 0074] for adapting the system to implement the steps of claim 1.  Therefore, the same rationale as claim 1 is applied.

Claim(s) 4, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi et al. (U.S. Patent Application 20180130255) in view of Hoelscher et al. (U.S. Patent Application 20180130224) and further in view of Bertucci et al. (U.S. Patent Application 20200029490) as applied to claims 3, 27 above, and further in view of Yuan et al. (U.S. Patent Application 20210350147).

In regards to claim 4, Hazeghi as modified by Hoelscher and Bertucci does not explicitly teach the system of claim 3, wherein the morphological refinement is based at least in part on at least one of filtering masks and kernels.
However, Yuan teaches the system [e.g. system, Abstract] of claim 3, wherein the morphological refinement [e.g. removing noise, 0146] is based at least in part on at least one of filtering masks [e.g. each median filter is applied to each of the point clouds images, 0064, 0146].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Hazeghi’s system and the teachings of Hoelscher and Bertucci with the features of wherein the morphological refinement is based at least in part on at least one of filtering masks in the same conventional manner as taught by Yuan because applying image filters to remove noise in images is well known and commonly used in the art of image processing.

In regards to claim 28, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

Claim(s) 11, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi et al. (U.S. Patent Application 20180130255) in view of Hoelscher et al. (U.S. Patent Application 20180130224) and further in view of Bertucci et al. (U.S. Patent Application 20200029490) as applied to claims 10, 34 above, and further in view of Kim et al. (U.S. Patent Application 2020211293).

In regards to claim 11, Hazeghi as modified by Hoelscher and Bertucci does not explicitly teach the system of claim 10, wherein the ICP stitching further comprises an instruction to overlap.
However, Topiwala teaches the system [e.g. system, c.15 L.6-8] of claim 10, wherein the ICP stitching [e.g. ICP for merging point clouds, 0031] further comprises an instruction [e.g. instruction, see claim 11 of Topiwala] to overlap [e.g. overlap, c.15 L.6-8].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Hazeghi’s system and the teachings of Hoelscher and Bertucci with the features of wherein the ICP stitching further comprises an instruction to overlap in the same conventional manner as taught by Topiwala because merging point clouds would naturally include some overlapping points (especially where each of the point clouds begin and end).

In regards to claim 35, the claim recites similar limitations as claim 11.  Therefore, the same rationale as claim 11 is applied.

Allowable Subject Matter
Claims 2, 5, 26, 29, 50, 51 are objected to as being dependent upon a rejected base claim, but would be allowable if the 35 U.S.C. 112(b) rejections above are overcome and if the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 2, the prior art of record fails to teach or suggest the system of claim 1, further comprising tenth instructions executed by the at least one processor to input the source point cloud into a neural network coupled to the processor configured for parameter optimization based at least in part on one of a significant amount of overlap between the stitched point cloud and labeled correspondences.

In regards to claim 5, the prior art of record fails to teach or suggest the system of claim 1, further comprising tenth instructions to input the source point cloud into a neural network coupled to the processor, the source point cloud having a surface with a discontinuity on the surface and a radius for each point around the discontinuity, the neural network configured to generate an optimal radius for each point around the discontinuity that corresponds to areas to be removed from the source point cloud.

In regards to claim 26, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 29, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 50, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 51, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612